                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WILLIAM STIPANOVICH,                         )
                                             )
                        Plaintiff,           )
                                             )       Civil Action No. 18-1380
          v.                                 )
                                             )
MAYOR PEDUTO, BRUCE KRAUS,                   )
City Councilman, ZONE 3 POLICE               )
STATION, and OMI OFFICE,                     )
                                             )
                        Defendant.           )
                                            ORDER

          AND NOW this 30th day of October, 2018, upon consideration of the complaint filed by

plaintiff, William Stipanovich, pro se and in forma pauperis, (ECF No. 4),

          IT IS HEREBY ORDERED that for the reasons set forth in the accompanying

Memorandum Opinion the complaint is DISMISSED with prejudice as frivolous and for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), and amendment would be

futile.

          IT IS FURTHER ORDERED that the clerk shall mark this case CLOSED.



                                                     By the court,


                                                     s/ Joy Flowers Conti
                                                     Joy Flowers Conti
                                                     Chief United States District Judge


cc:       William Stipanovich, pro se
          918 Climax Street
          Pittsburgh, PA 15210




                                                 1
